Exhibit 10.1

SPIRIT REALTY CAPITAL, INC.

 

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated
as of February 27, 2020, is entered into by and between Spirit Realty Capital,
Inc., a Maryland corporation (including any successors and/or assigns, the
“Company”) and Jackson Hsieh (the “Employee”).

RECITALS

WHEREAS, the Company desires to continue to employ the Employee as Chief
Executive Officer and President of the Company, and to amend the Employee’s
current amended and restated employment agreement dated as of July 25, 2017 (the
“Prior Employment Agreement”) in its entirety to reflect certain changes in the
terms of such employment; and  

WHEREAS, the Employee desires to continue such employment and service with the
Company, subject to the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1.EMPLOYMENT TERM. The Company agrees to employ the Employee pursuant to the
terms of this Agreement, and the Employee agrees to be so employed, for a term
commencing on February 27, 2020 (the “Effective Date”) and ending on the third
anniversary of the Effective Date (the “Initial Expiration Date”). On the
Initial Expiration Date and on each anniversary thereof, the term of this
Agreement shall be automatically extended for successive one (1)-year periods;
provided, however, that the Company, on the one hand, or the Employee, on the
other hand, may elect not to extend this Agreement by giving written notice to
the other party at least thirty (30) days prior to any such anniversary date.
Notwithstanding the foregoing, the Employee’s employment hereunder may be
earlier terminated in accordance with Section 6 hereof, subject to the
provisions of Section 7 hereof. The period of time between the Effective Date
and the termination of the Employee’s employment hereunder shall be referred to
herein as the “Employment Term.”

2.POSITION AND DUTIES.

(a)GENERAL. During the Employment Term, the Employee shall serve as Chief
Executive Officer and President of the Company. In this capacity, the Employee
shall have the duties, authorities and responsibilities commensurate with the
duties, authorities and responsibilities of persons in similar capacities in
similarly sized companies, and such other duties, authorities and
responsibilities as may reasonably be assigned to the Employee from time to time
by the Board that are not inconsistent with the Employee’s positions with the
Company. The Employee shall report directly and exclusively to the Board.  

1

 

--------------------------------------------------------------------------------

 

(b)OTHER ACTIVITIES. During the Employment Term, the Employee shall devote all
of the Employee’s business time, energy, business judgment, knowledge and skill
and the Employee’s best efforts to the performance of the Employee’s duties with
the Company, provided that the foregoing shall not prevent the Employee from (i)
with prior written notice to the Board, serving on the boards of directors of
non-profit organizations and, with the prior written approval of the Board,
other for-profit companies, (ii) participating in charitable, civic,
educational, professional, community or industry affairs, and (iii) managing the
Employee’s personal investments and affairs so long as such activities, either
individually or in the aggregate, do not interfere or conflict with the
Employee’s duties hereunder or create a potential business or fiduciary
conflict.

(c)BOARD MEMBERSHIP.  During the Employment Term, the Board shall take such
action as may be necessary to nominate the Employee to stand for election as a
member of the Board; provided, however, that the Company shall not be obligated
to cause such nomination if any of the events constituting Cause (as defined
below) have occurred and not been cured or the Employee has not provided
evidence that the event does not constitute Cause, or if such action would
conflict with or violate any action, rule or requirement of a legal or
regulatory body (including its representative) to which the Company is subject.

3.BASE SALARY. During the Employment Term, the Company agrees to pay the
Employee a base salary at an annual rate of $875,000 payable in accordance with
the regular payroll practices of the Company, but not less frequently than
monthly. The Employee’s Base Salary shall be subject to annual review and may be
increased from time to time by the Board (or a committee thereof). The base
salary as determined herein and increased from time to time shall constitute
“Base Salary” for purposes of this Agreement. The Base Salary shall not be
decreased at any time, or for any purpose, during the Employment Term
(including, without limitation, for the purpose of determining benefits due
under Section 7) without the Employee’s prior written consent.  

4.INCENTIVE COMPENSATION.

(a)ANNUAL BONUS. For each calendar year during the Employment Term (including
for all of 2020 without pro-ration), the Employee shall be eligible to receive
an annual cash discretionary incentive payment under the Company’s annual bonus
plan as may be in effect from time to time (the “Annual Bonus”), based on a
target bonus opportunity equal to 150% of the Employee’s Base Salary (the
“Target Bonus”) and a maximum bonus opportunity of 350% of the Employee’s Base
Salary, upon the attainment of one or more pre-established performance goals
established by the Board (or a committee thereof) in its sole discretion. It is
expected that such performance criteria will be based on both financial and
non-financial goals, will be set in consultation with the Employee, and may be
set at any point during the calendar year (it being intended that such criteria
will be established during the Company’s annual budgeting process).  The Board
(or a committee thereof) shall reserve the right to adjust the applicable
performance criteria during the calendar year (it being understood that any such
adjustment shall only be implemented, if, in the reasonable judgment of the
Board (or a committee thereof), it is determined to be necessary to adapt to
changing circumstances, and not with the intention of increasing the difficulty
of achieving the applicable performance criteria). The Company expects that the
Board

2

 

 



--------------------------------------------------------------------------------

 

(or a committee thereof) will formally review performance at least annually in
consultation with the Employee.  The Employee’s Annual Bonus for a calendar year
shall be determined by the Board (or a committee thereof) after the end of the
applicable calendar year based on the level of achievement of the applicable
performance criteria, and shall be paid to the Employee in cash in the calendar
year (but no later than March 15 of such calendar year) following the calendar
year to which such Annual Bonus relates at the same time annual bonuses are paid
to other senior executives of the Company, subject to, except as otherwise
provided in Section 7 below, continued employment at the time of payment.

(b)LONG-TERM INCENTIVE AWARDS.  During the Employment Term, the Employee shall
be eligible to receive equity and other long-term incentive awards under any
applicable plan adopted by the Company. It is expected that the target
date-of-grant value of the Employee’s annual long-term incentive awards
beginning in 2020 will be 500% of his Base Salary (“Target LTIP”) granted in the
following allocations: 40% of the award as a time-vesting award in the form of
restricted stock, vesting ratably over three years (one-third per year from the
date of grant), and 60% of the award as a performance-vesting award, vesting
over a three-year performance period.  In each case the terms and conditions of
any award shall be governed by one or more award agreements, entered into
between the Employee and the Company consistent with this Agreement and the
performance-vesting awards for each year during the Employment Term shall be
granted in the form of the award agreement attached hereto as Exhibit B (the
“Performance Share Award Agreement”) (except that the Peer Group (as defined in
Exhibit B) can be updated by the Company for awards granted during the
Employment Term after 2020 to be consistent with the Peer Group for other
Company senior executives for the applicable performance period).  The
Employee’s equity and/or other long-term incentive awards for each calendar year
during the Employment Term shall be granted by the Company to the Employee at
approximately the same time that annual equity and other long-term incentive
awards are granted by the Company to other Company senior executives; provided
that the annual long-term incentive awards for 2020 shall be granted no later
than 30 days following the Effective Date.  If there is a conflict between this
Agreement and Exhibit B and any provision of the award agreement executed to
evidence a performance share award granted during the Employment Term for 2020
and thereafter, the provisions of this Agreement and Exhibit B shall control.

5.EMPLOYEE BENEFITS.

(a)BENEFIT PLANS. During the Employment Term, the Employee shall be entitled to
participate in any employee benefit plan that the Company has adopted or may
adopt, maintain or contribute to for the benefit of its employees generally,
subject to satisfying the applicable eligibility requirements, and except to the
extent such plans are duplicative of the benefits otherwise provided hereunder.
The Employee’s participation will be subject to the terms of the applicable plan
documents and generally applicable Company policies. Notwithstanding the
foregoing, the Company may modify or terminate any employee benefit plan at any
time.

(b)VACATION TIME. During the Employment Term, the Employee shall be entitled to
four (4) weeks of paid vacation per calendar year in accordance with the
Company’s policy on accrual and use applicable to employees as in effect from
time to time.

3

 

 



--------------------------------------------------------------------------------

 

(c)BUSINESS AND TRAVEL EXPENSES. Upon presentation of reasonable substantiation
and documentation as the Company may specify from time to time, the Employee
shall be reimbursed in accordance with the Company’s expense reimbursement
policy, for all reasonable out-of-pocket business and travel expenses incurred
and paid by the Employee during the Employment Term and in connection with the
performance of the Employee’s duties hereunder.

(d)ADDITIONAL BENEFITS.

(i)In addition to the benefits described above in this Section 5, during the
Employment Term, the Company shall (i) pay for the premium payments incurred in
providing the Employee with a term life insurance policy during the Employment
Term in the amount of $3,500,000 and (ii) pay or reimburse the Employee for
actual, properly substantiated expenses incurred by the Employee in connection
with an annual physical examination in an amount not to exceed $2,000 annually.

(ii)The Company will also reimburse Employee for legal and compensation
consultant fees and expenses incurred in connection with the review and
negotiation of this Agreement and its Exhibits, such reimbursement not to exceed
$35,000.

(iii)The Employee’s indemnification agreement with the Company dated as of
September 7, 2016 remains in full force and effect; provided that the Company
also acknowledges that the Employee is also relying on such agreement to serve
as a member of the Board.  

6.TERMINATION. The Employee’s employment and the Employment Term shall terminate
on the first of the following to occur:

(a)DISABILITY. Upon ten (10) days’ prior written notice by the Company to the
Employee of a termination due to Disability. For purposes of this Agreement,
“Disability” shall be defined as the inability of the Employee to have performed
the Employee’s material duties hereunder after reasonable accommodation due to a
physical or mental injury, infirmity or incapacity for one hundred eighty (180)
days (including weekends and holidays) in any three hundred sixty-five (365)-day
period as determined by the Board in its reasonable discretion. The Employee
shall cooperate in all respects with the Company if a question arises as to
whether the Employee has become disabled (including, without limitation,
submitting to reasonable examinations by one or more medical doctors and other
health care specialists selected by the Company and authorizing such medical
doctors and other health care specialists to discuss the Employee’s condition
with the Company).

(b)DEATH. Automatically upon the date of death of the Employee.

(c)CAUSE. Upon a termination by the Company for Cause. “Cause” shall mean:

4

 

 



--------------------------------------------------------------------------------

 

(i)the Employee’s willful misconduct or gross negligence in the performance of
the Employee’s duties to the Company or any of its subsidiaries;

(ii)the Employee’s repeated failure to perform the Employee’s lawful duties to
the Company or any of its subsidiaries or follow the lawful written directives
of the Board (other than as a result of death or physical or mental incapacity);

(iii)the Employee’s conviction of, or pleading of guilty or nolo contendere to,
a felony or any crime involving moral turpitude;

(iv)the Employee’s performance of any material act of theft, embezzlement,
fraud, malfeasance, dishonesty or misappropriation of the property of the
Company or any of its subsidiaries;

(v)the Employee’s use of illegal drugs that materially impairs the Employee’s
ability to perform the Employee’s duties contemplated hereunder;

(vi)the Employee’s material breach of any fiduciary duty owed to the Company or
any of its subsidiaries (including, without limitation, the duty of care and the
duty of loyalty); or

(vii)the Employee’s material breach of this Agreement, or a material violation
of the Company’s (or any of its subsidiaries’) code of conduct or other written
policy pursuant to which the Employee would be subject to immediate dismissal.

Any determination of Cause by the Company must be made by a resolution approved
by a majority of the members of the Board (other than the Employee, as
applicable), provided that no such determination may be made until the Employee
has been given written notice detailing the specific Cause event and a period of
thirty (30) days following receipt of such notice to present evidence that such
event is not Cause, or to cure such event (if susceptible to cure) to the
satisfaction of the Board. Notwithstanding anything to the contrary contained
herein, the Employee’s right to cure shall not apply if there are habitual or
repeated breaches by the Employee and there has been a previous opportunity to
cure. Any notice of a termination for Cause as contemplated above shall be made
within ninety (90) days following the date on which the Company first obtains
actual knowledge of the circumstances alleged to constitute a Cause event
hereunder (it being understood that such circumstances may relate to a period in
excess of ninety (90) days or a pattern of behavior that extends beyond a period
of ninety (90) days).

(d)WITHOUT CAUSE. Upon an involuntary termination by the Company (other than for
death, Disability in accordance with Section 6(a), or Cause in accordance with
Section 6(c)).

(e)GOOD REASON. Upon a termination by the Employee for Good Reason. “Good
Reason” shall mean the occurrence of any of the following circumstances, without
the express written consent of the Employee, unless such circumstances are fully
corrected in all

5

 

 



--------------------------------------------------------------------------------

 

material respects by the Company within thirty (30) days following written
notification by the Employee to the Company of the occurrence of such
circumstances:

(i)material diminution in the Employee’s duties, authorities or responsibilities
(other than temporarily while physically or mentally incapacitated or as
required by applicable law), including without limitation, (A) removal of the
Employee as Chief Executive Officer and/or President of the Company, (B) the
Employee no longer reporting directly and exclusively to the Board, or (C) the
Company’s common stock ceasing to be publicly traded or, following a Change in
Control (as defined in the Company’s Amended & Restated 2012 Incentive Award
Plan as in effect as of the Effective Date) (a “Change in Control”), the
Employee ceases to be Chief Executive Officer and President of the surviving
entity in such transaction (including, without limitation, the ultimate parent
of such entity); provided, that in any case the Employee ceasing to be a member
of the Board (or a successor body) shall not constitute Good Reason hereunder if
the Employee’s removal is due to an action, rule or requirement of a
governmental or regulatory body (including its representative) to which the
Company is subject;

(ii)relocation of the Employee’s primary work location by more than fifty (50)
miles from its then current location;

(iii)a material breach by the Company or any of its affiliates of any of their
material obligations to the Employee; or

(iv)material diminution in the Employee’s Base Salary, Target Bonus or Target
LTIP.

The Employee shall provide the Company with a written notice detailing the
specific circumstances alleged to constitute Good Reason within ninety (90) days
after the first occurrence of such circumstances, and actually terminate
employment within ninety (90) days following the expiration of the Company’s
cure period as set forth above. Otherwise, any claim of such circumstances as
“Good Reason” shall be deemed irrevocably waived by the Employee.

(f)WITHOUT GOOD REASON. Upon thirty (30) days’ prior written notice by the
Employee to the Company of the Employee’s voluntary termination of employment
without Good Reason (which the Company may, in its sole discretion, make
effective earlier than any notice date).

(g)EXPIRATION OF EMPLOYMENT TERM; NON-EXTENSION OF AGREEMENT. Upon the
expiration of the Employment Term due to a non-extension of the Agreement by the
Company or the Employee pursuant to the provisions of Section 1 hereof

7.CONSEQUENCES OF TERMINATION.

(a)DEATH. In the event that the Employee’s employment and the Employment Term
ends on account of the Employee’s death, the Employee or the Employee’s estate,
as the case may be, shall be entitled to the following (with the amounts due
under Sections

6

 

 



--------------------------------------------------------------------------------

 

7(a)(i) through 7(a)(iii) hereof to be paid within sixty (60) days following
termination of employment, or such earlier date as may be required by applicable
law):

(i)any unpaid Base Salary through the date of termination;

(ii)reimbursement for any unreimbursed business expenses incurred through the
date of termination;

(iii)any accrued but unused vacation time in accordance with Company policy;

(iv)all other payments, benefits or fringe benefits to which the Employee shall
then or thereafter be entitled under the applicable terms of any applicable
compensation or indemnification/advancement arrangement or benefit, equity or
fringe benefit agreement, plan or program or grant or this Agreement or the
programs and arrangements referred to in it (collectively, Sections 7(a)(i)
through 7(a)(iv) hereof shall be hereafter referred to as the “Accrued
Benefits”);

(v)a payment for the Employee’s earned but unpaid Annual Bonus for the calendar
year prior to the calendar year in which the Employee’s termination occurs based
on actual results (and without exercise of any negative discretion that is not
applied to senior executives generally) to the extent that such Annual Bonus has
not been paid prior to termination, payable in a single lump sum on the date on
which annual bonuses are paid to the Company’s senior executives generally for
such calendar year, but no later than March 15 of the calendar year in which the
date of termination occurs (the “Prior Year Bonus”);

(vi)a pro-rata portion of the Employee’s Annual Bonus for the calendar year in
which the Employee’s termination occurs based on actual results for such year
(determined by multiplying the amount of such bonus which would be due for the
full calendar year (without exercise of any negative discretion that is not
applied to senior executives generally) by a fraction, the numerator of which is
the number of days during the calendar year of termination that the Employee is
employed by the Company and the denominator of which is three hundred sixty-five
(365)), payable in a single lump sum on the date on which annual bonuses are
paid to the Company’s senior executives generally for such calendar year, but no
later than March 15 of the calendar year following the calendar year in which
the date of termination occurs (such pro-rata portion being hereinafter referred
to as the “Pro-Rata Bonus”);

(vii)full vesting of outstanding Company equity and/or long-term incentive
awards which vest solely based on the passage of time delivered in accordance
with the applicable award agreement; provided, however, that any such award
intended to be exempt from Code Section 409A as a “short-term deferral” shall be
distributed to the Employee within such time as is required for such equity
award to constitute a “short-term deferral”; provided, further, however, the
accelerated vesting of the equity awards shall not change the time or form of
payment for any equity award that constitutes “nonqualified deferred
compensation” for purposes of Code Section 409A; and

7

 

 



--------------------------------------------------------------------------------

 

(viii)with respect to any outstanding Company equity and/or long-term incentive
awards which vest and/or are earned based on the attainment of certain
performance conditions, (i) with respect to any such award granted prior to
2020, vesting (or earned) at “target” and (ii) with respect to any such award
granted in or after 2020, vesting (or earned) at the greater of “target” and
actual performance based on the achievement of the performance goals as of the
termination date, in each case delivered in accordance with the applicable award
agreement; provided, however, that any such award intended to be exempt from
Code Section 409A as a “short-term deferral” shall be distributed to the
Employee within such time as is required for such equity award to constitute a
“short-term deferral”; provided, further, however, the accelerated vesting of
the equity awards shall not change the time or form of payment for any equity
award that constitutes “nonqualified deferred compensation” for purposes of Code
Section 409A.

(b)DISABILITY. In the event that the Employee’s employment and/or Employment
Term ends on account of the Employee’s Disability, the Company shall pay or
provide the Employee with the Accrued Benefits, the Prior Year Bonus, the
Pro-Rata Bonus, and the outstanding Company equity and long-term incentive
awards shall become vested (and delivered) as set forth in Section 7(a)(vii) and
(viii) above. The Prior Year Bonus shall be payable in a single lump sum on the
date on which annual bonuses are paid to the Company’s senior executives
generally for such calendar year, but no later than March 15 of the calendar
year in which the date of termination occurs. The Pro-Rata Bonus shall be
payable in a single lump sum on the date on which annual bonuses are paid to the
Company’s senior executives generally for such calendar year, but no later than
March 15 of the calendar year following the calendar year in which the date of
termination occurs.

(c)TERMINATION FOR CAUSE OR WITHOUT GOOD REASON OR AS A RESULT OF EMPLOYEE
NON-EXTENSION OF THIS AGREEMENT. If the Employee’s employment is terminated (x)
by the Company for Cause in accordance with Section 6(c), (y) by the Employee
without Good Reason, or (z) as a result of the Employee’s non-extension of the
Employment Term as provided in Section 1 hereof, the Company shall pay to the
Employee the Accrued Benefits.

(d)TERMINATION WITHOUT CAUSE OR FOR GOOD REASON. If the Employee’s employment by
the Company is terminated (x) by the Company other than for Cause, or (y) by the
Employee for Good Reason, the Company shall pay or provide the Employee with the
following:

(i)the Accrued Benefits; and

(ii)subject to the Employee’s continued compliance with the obligations in
Sections 8, 9 and 10 hereof:  

(A) an amount (the “Severance”) equal to the Multiplier (as defined below) times
the Base Salary (disregarding any reduction in Base Salary at any time), payable
in a single lump sum on the first payroll date occurring on or after the
sixtieth (60th) day following the date of termination (such payroll date, the
“First Payroll Date”);

8

 

 



--------------------------------------------------------------------------------

 

(B) an amount (the “Bonus Severance”) equal to the Multiplier times the Target
Bonus (disregarding any reduction in the Target Bonus at any time), payable in a
single lump sum on the First Payroll Date;

(C) the Prior Year’s Bonus, payable in a single lump on the First Payroll Date;

(D) the Pro-Rata Bonus, payable in a single lump sum on the date on which annual
bonuses are paid to the Company’s senior executives generally for such calendar
year, but no later than March 15 of the calendar year following the calendar
year in which the date of termination occurs;

(E) during the period commencing on the date of termination and ending on the
earlier of (i) the twenty-four (24) month anniversary of the date of termination
or (ii) the date on which the Employee becomes eligible for coverage under the
group health plan of a subsequent employer (of which eligibility the Employee
hereby agrees to give prompt notice to the Company), subject to the Employee’s
valid election to continue healthcare coverage under Section 4980B of the Code
and the regulations thereunder, the Company shall continue to provide the
Employee and the Employee’s eligible dependents with coverage under its group
health plans at the same levels and the same cost to the Employee as would have
applied if the Employee’s employment had not been terminated based on the
Employee’s elections in effect on the date of termination, provided that (1) if
any plan pursuant to which such benefits are provided is not, or ceases prior to
the expiration of the period of continuation coverage to be, exempt from the
application of Section 409A of the Code under Treasury Regulation Section
409A-1(a)(5), or (2) the Company is otherwise unable to continue to cover the
Employee under its group health plans without penalty under applicable law
(including without limitation, Section 2716 of the Public Health Service Act or
the Patient Protection and Affordable Care Act) or the Employee would be subject
to tax under Section 105(h) of the Code, then, in either case, an amount equal
to each remaining Company subsidy shall thereafter be paid to the Employee in
substantially equal monthly installments over the continuation coverage period
(or the remaining portion thereof) (such coverage being hereinafter referred to
as the “Health Benefits Continuation”);

(F) full vesting of each outstanding Company equity and/or long-term incentive
award that vests solely based on the passage of time held by the Employee on the
date of termination; provided, however, that any such award intended to be
exempt from Code Section 409A as a “short-term deferral” shall be distributed to
the Employee within such time as is required for such equity award to constitute
a “short-term deferral”; provided, further, however, the accelerated vesting of
the equity awards shall not change the time or form of payment for any equity
award that constitutes “nonqualified deferred compensation” for purposes of Code
Section 409A (such vesting being hereinafter referred to as the “Accelerated
Time Equity Vesting”);

(G)  with respect to any outstanding Company equity and/or long-term incentive
awards which vest and/or are earned based on the attainment of certain
performance conditions, (i) with respect to any such award granted prior to
2020, vesting (or earned) at “target” and (ii) with respect to any such award
granted in or after 2020, vesting (or earned) at the greater of “target” and
actual performance based on the achievement of the performance goals as of the

9

 

 



--------------------------------------------------------------------------------

 

termination date, in each case delivered in accordance with the applicable award
agreement; provided, however, that any such award intended to be exempt from
Code Section 409A as a “short-term deferral” shall be distributed to the
Employee within such time as is required for such equity award to constitute a
“short-term deferral”; provided, further, however, the accelerated vesting of
the equity awards shall not change the time or form of payment for any equity
award that constitutes “nonqualified deferred compensation” for purposes of Code
Section 409A (such vesting being hereinafter referred to as the “Accelerated
Performance Equity Vesting”); and

For purposes of this Agreement, the “Multiplier” shall mean two (2), unless the
Employee’s date of termination is within sixty (60) days prior to, on or within
twenty-four (24) months following a Change in Control, in which case the
Multiplier shall be three (3).  

(e)TERMINATION AS A RESULT OF COMPANY NON-EXTENSION OF THIS AGREEMENT. If the
Employee’s employment by the Company is terminated as a result of the Company’s
non-extension of the Employment Term as provided in Section 1 hereof, the
Company shall pay or provide the Employee with the following: (i) the Accrued
Benefits; and (ii) subject to the Employee’s continued compliance with the
obligations in Sections 8, 9 and 10 hereof, (A) the Severance, payable in
accordance with Section 7(d)(ii)(A) hereof (B) the Bonus Severance, payable in
accordance with Section 7(d)(ii)(B) hereof, (C) the Prior Year’s Bonus, payable
in accordance with Section 7(d)(ii)(C), (D) Pro-Rata Bonus, payable in
accordance with Section 7(d)(ii)(D) hereof, (E) the Health Benefits Continuation
in accordance with Section 7(d)(ii)(E) hereof; (F) the Accelerated Time Equity
Vesting in accordance with Section 7(d)(ii)(F) hereof and (G) the Accelerated
Performance Equity Vesting in accordance with Section 7(d)(ii)(G) hereof.  

Payments and benefits provided in Sections 7(d) through 7(e) shall be in lieu of
any termination or severance payments or benefits for which the Employee may be
eligible under any of the plans, policies or programs of the Company or under
the Worker Adjustment Retraining Notification Act of 1988 or any similar state
statute or regulation.  

(f)LIMITATION ON PAYMENTS.

(i)Section 280G Best Pay Cap. Notwithstanding any other provision of this
Agreement, in the event that any payment or benefit received or to be received
by the Employee (whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement) (all such payments and benefits, including the
payments and benefits under Section 7 hereof, being hereinafter referred to as
the “Total Payments”) would be subject (in whole or part), to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”) (the “Excise Tax”), then, after taking into account any reduction in the
Total Payments provided by reason of Section 280G of the Code in any other plan,
arrangement or agreement other than this Agreement, the Total Payments shall be
reduced as set forth herein, to the extent necessary so that no portion of the
Total Payments is subject to the Excise Tax but only if (A) the net present
value of the amount of such Total Payments, as so reduced (and after subtracting
the net amount of federal, state and local income taxes on such reduced Total
Payments assuming the highest marginal tax rates for purposes of such
calculation) is greater than or equal to (B) the net present value of the amount
of such Total Payments without such reduction (but after subtracting

10

 

 



--------------------------------------------------------------------------------

 

the net amount of federal, state and local income taxes on such Total Payments
assuming the highest marginal tax rates for purposes of such calculation and the
amount of Excise Tax to which the Employee would be subject in respect of such
unreduced Total Payments). If a reduction in the Total Payments is required by
Section 7(f), the reduction shall occur in the following order: reduction of
cash payments (in reverse order of the date on which such cash payments would
otherwise be made with the cash payments that would otherwise be made last being
reduced first); cancellation of accelerated vesting of stock awards which do not
receive favorable treatment under Treasury Regulation Section 1.280G-1,
Q&A-24(b) or (c) (with such accelerated vesting shall be cancelled in the
reverse order of the grant date of Employee’s stock awards); reduction of
employee benefits; and cancellation of accelerated vesting of stock awards which
do receive favorable treatment under Treasury Regulation Section 1.280G-1,
Q&A-24(b) or (c) (with such accelerated vesting shall be cancelled in the
reverse order of the grant date of Employee’s stock awards); provided, that with
each category the reduction shall be done on a basis resulting in the highest
amount retained by the Employee; and provided, further, that to the extent
permitted by Section 409A of the Code (“Code Section 409A”) and Sections 280G
and 4999 of the Code, if a different reduction procedure would be permitted
without violating Code Section 409A or losing the benefit of the reduction under
Sections 280G and 4999 of the Code, the Employee may designate a different order
of reduction.

(ii)Accounting Firm. All determinations required to be made for purposes of this
Section 7(f) shall be made by an independent, nationally recognized accounting
firm selected by the Company (the “Accounting Firm”). The Company shall bear all
expenses with respect to the determinations by the Accounting Firm required to
be made hereunder. The Accounting Firm engaged to make the determinations under
this Section 7(f) shall provide its calculations, together with detailed
supporting documentation, to Employee and the Company within 15 calendar days
after the date on which Employee’s right to a payment contingent on a change in
control is triggered (if requested at that time by Employee or the Company) or
such other time as agreed upon by Employee and the Company. If the Accounting
Firm determines that no Excise Tax is payable with respect to the Total
Payments, it shall furnish Employee and the Company with documentation of such
determination reasonably acceptable to Employee.

(g)OTHER OBLIGATIONS. Upon any termination of the Employee‘s employment with the
Company, the Employee shall promptly resign from any position as an officer,
director or fiduciary of any Company-related entity.

(h)EXCLUSIVE REMEDY. The amounts payable to the Employee following termination
of employment and the Employment Term hereunder pursuant to Sections 6 and 7
hereof shall be in full and complete satisfaction of the Employee’s rights under
this Agreement and under any other plan, program, agreement, or arrangement of
the Company or any of its affiliates, and the Employee acknowledges that such
amounts are fair and reasonable.

8.RELEASE; NO MITIGATION; SET-OFFS. Any and all amounts payable and benefits or
additional rights provided pursuant to this Agreement beyond the Accrued
Benefits shall only be payable if the Employee (or his estate, in the case of
death) delivers to the Company and does not revoke a general release of claims
in favor of the Company substantially in the form of Exhibit A attached hereto.
Such release shall be executed and delivered (and no longer subject

11

 

 



--------------------------------------------------------------------------------

 

to revocation, if applicable) within sixty (60) days following termination. For
the avoidance of doubt, each Company equity award that vests in accordance with
Section 7 hereof shall remain outstanding and eligible to vest following the
date of termination and shall actually vest and become exercisable (if
applicable) and non-forfeitable upon the effectiveness of such release (and any
equity awards intended to be exempt from Code Section 409A as a “short-term
deferral” shall be paid within the applicable short-term deferral period). In no
event shall the Employee be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to the Employee under any of
the provisions of this Agreement, nor shall the amount of any payment hereunder
be reduced by any compensation earned by the Employee as a result of employment
by a subsequent employer or self-employment. Subject to the provisions of
Section 20(b)(v) hereof; the Company’s obligations to pay the Employee amounts
hereunder shall be subject to set-off, counterclaim or recoupment of amounts
owed by the Employee to the Company or any of its affiliates (to the extent that
such set-off, counterclaim or recoupment does not result in a violation of Code
Section 409A).  Except as otherwise provided in Section 7, this Section 8, in
the Company’s Recoupment Policy as in effect on February 19, 2015, as may be
amended or restated, or any other recoupment or clawback policy or program
adopted by the Company and applicable to all senior executives of the Company,
or as may be otherwise agreed in writing between the parties, the Employee’s
incentive compensation (including any equity and/or long-term incentive awards)
and severance shall not be subject to forfeiture or recoupment for any other
reason (other than forfeiture or lapse in connection with certain terminations
of employment and/or the failure to meet the applicable performance goals within
the performance period).

9.RESTRICTIVE COVENANTS.

(a)CONFIDENTIALITY. During the course of the Employee’s employment with the
Company, the Employee will have access to Confidential Information. For purposes
of this Agreement, “Confidential Information” means all data, information,
ideas, concepts, discoveries, trade secrets, inventions (whether or not
patentable or reduced to practice), innovations, improvements, know-how,
developments, techniques, methods, processes, treatments, specifications,
designs, patterns, models, plans and strategies, and all other confidential or
proprietary information or trade secrets in any form or medium (whether merely
remembered or embodied in a tangible or intangible form or medium) whether now
or hereafter existing, relating to or arising from the past, current or
potential business, activities and/or operations of the Company or any of its
affiliates, including, without limitation, any such information relating to or
concerning finances, financing sources, acquisitions, acquisition sources,
marketing, advertising, transition, promotions, pricing, personnel, operations,
customers and tenants (including tenant or mortgagee financial or operational
data, or that of any guarantors of such obligations), suppliers, vendors,
partners and deal sources and/or competitors. The Employee agrees that the
Employee shall not, directly or indirectly, use, make available, sell, disclose
or otherwise communicate to any person, other than in the course of the
Employee’s assigned duties and for the benefit of the Company, either during the
period of the Employee’s employment or at any time thereafter, any Confidential
Information or other confidential or proprietary information received from third
parties subject to a duty on the Company’s and its subsidiaries’ and affiliates’
part to maintain the confidentiality of such information, and to use such
information only for certain limited purposes, in each case, which shall have
been obtained by the Employee during the Employee’s employment

12

 

 



--------------------------------------------------------------------------------

 

by the Company (or any predecessor). The foregoing shall not apply to
information that (i) was known to the public prior to its disclosure to the
Employee, (ii) becomes generally known to the public subsequent to disclosure to
the Employee through no wrongful act of the Employee or any representative of
the Employee, or (iii) the Employee is required to disclose by applicable law,
regulation or legal process (provided that, except to the extent disclosure by
the Company or any of its affiliates is contemplated in connection with a
potential Change in Control, the Employee provides the Company with prior notice
of the contemplated disclosure and cooperates with the Company at its sole
expense in seeking a protective order or other appropriate protection of such
information). Notwithstanding anything in this Agreement or elsewhere to the
contrary, the Employee may disclose documents and information in confidence to
an attorney for the purpose of securing legal advice, and may use documents and
information as reasonably necessary to enforce the Employee’s rights under this
Agreement or otherwise.  In addition, notwithstanding the generality of the
foregoing, nothing in this Agreement is intended to prohibit the Employee from
filing a charge with, reporting possible violations to, or participating or
cooperating with the Securities and Exchange Commission or any other federal,
state or local regulatory body or law enforcement agency including in relation
to any whistleblower, anti-discrimination, or anti-retaliation provisions of
federal, state or local law or regulation.

(b)NONCOMPETITION. The Employee acknowledges that (i) the Employee performs
services of a unique nature for the Company that are irreplaceable, and that the
Employee’s performance of such services to a “Competitive Business” (as defined
below) will result in irreparable harm to the Company, (ii) the Employee has had
and will continue to have access to Confidential Information which, if
disclosed, would unfairly and inappropriately assist in competition against the
Company and its affiliates, (iii) in the course of the Employee’s employment by
a Competitive Business during the non-compete period set forth herein, the
Employee would inevitably use or disclose such Confidential Information, (iv)
the Company and its affiliates have substantial relationships with their
customers and the Employee has had and will continue to have access to these
customers, (v) the Employee has generated and will continue to generate goodwill
for the Company and its affiliates in the course of the Employee’s employment,
(vi) the Company has invested significant time and expense in developing the
Confidential Information and goodwill, and (vii) the Company’s operations and
the operations upon with the Employee works are nationwide in scope.
Accordingly, during the Employee’s employment hereunder and for a period of
twelve (12) months following a termination of the Employee’s employment for any
reason, the Employee agrees that the Employee will not, directly or indirectly,
own, manage, operate, control, be employed by (whether as an employee,
consultant, independent contractor or otherwise, and whether or not for
compensation) or render services to any person, firm, corporation or other
entity, in whatever form, engaged in a Competitive Business in the United
States. Notwithstanding the foregoing, nothing herein shall prohibit the
Employee from being a passive owner of not more than two percent (2%) of the
equity securities of a publicly traded corporation engaged in a Competitive
Business, so long as the Employee has no active participation in the business of
such corporation. For purposes hereof, the term “Competitive Business” shall
mean any business involved in the net leased real estate investment industry in
competition with the Company or any of its affiliates and the term “Employee’s
Termination” shall mean the date the Employee ceases to be employed by the
Company for whatever reason, whether voluntarily or involuntarily.

13

 

 



--------------------------------------------------------------------------------

 

(c)NONSOLICITATION; NONINTERFERENCE. During the Employee’s employment hereunder
and for a period of twelve (12) months following Employee’s Termination, the
Employee agrees that the Employee shall not, except in the furtherance of the
Employee’s duties hereunder, directly or indirectly, individually or on behalf
of any other person, firm, corporation or other entity, (i) solicit, aid or
induce any person or entity the Employee knows or reasonably should have known
to be a customer, tenant or mortgagee (or any person or entity to whom the
Company to the Employee’s knowledge (or reasonably should know) has leased
property or provided capital, directly or indirectly, within the prior 18
months) of the Company or any of its affiliates to purchase goods or services or
enter into transactions for the purchase, sale, lease, license or financing of
real property then offered by the Company or any of its affiliates from another
person, firm, corporation or other entity or assist or aid any other person or
entity in identifying or soliciting any such customer, tenant or counterparty,
(ii) solicit, aid or induce any employee, representative or agent of the Company
or any of its affiliates with whom the Employee, during the term of his
employment had contact or became aware of, or about whom the Employee has trade
secret or Confidential Information, to leave such employment or retention or to
accept employment with or render services to or with any other person, firm,
corporation or other entity unaffiliated with the Company, or hire or retain any
such employee, representative or agent, or take any action to materially assist
or aid any other person, firm, corporation or other entity in identifying,
hiring or soliciting any such employee, representative or agent, or (iii)
interfere, or aid or induce any other person or entity in interfering, with the
relationship between the Company or any of its affiliates and any person or
entity the Employee knows or reasonably should have known to be one of their
respective vendors, joint venturers or licensors. An employee, representative or
agent shall be deemed covered by this Section 9(c) while so employed or retained
and for a period of three (3) months thereafter. Notwithstanding the foregoing,
the provisions of this Section 9(c) shall not be violated by general advertising
or solicitation not specifically targeted at Company- related persons or
entities.

(d)NONDISPARAGEMENT. The Employee agrees not to make negative comments or
otherwise disparage the Company or its officers, directors, employees,
shareholders, members, agents or products other than in the good faith
performance of the Employee’s duties to the Company. The Company agrees to
direct the members of its Board and its executive officers not to make negative
comments or otherwise disparage the Employee. The foregoing shall not be
violated by truthful statements in response to legal process, required
governmental testimony or filings, or administrative or arbitral proceedings
(including, without limitation, depositions in connection with such
proceedings), and the foregoing limitation on the Company’s directors and
executive officers shall not be violated by statements that they in good faith
believe are necessary or appropriate to make in connection with performing their
duties and obligations to the Company.

(e)INVENTIONS. (i) The Employee acknowledges and agrees that all ideas, methods,
inventions, discoveries, improvements, work products, developments, software,
know-how, processes, techniques, methods, works of authorship and other work
product, whether patentable or unpatentable, (A) that are reduced to practice,
created, invented, designed, developed, contributed to, or improved with the use
of any resources of the Company or its subsidiaries and/or within the scope of
the Employee’s work with the Company or its subsidiaries or that relate to the
business, operations or actual or demonstrably anticipated research or

14

 

 



--------------------------------------------------------------------------------

 

development of the Company or its subsidiaries, and that are made or conceived
by the Employee, solely or jointly with others, during the period of the
Employee’s employment with the Company or its subsidiaries, or (B) suggested by
any work that the Employee performs in connection with the Company or its
subsidiaries, either while performing the Employee’s duties with the Company or
its subsidiaries or on the Employee’s own time, but only insofar as the
Inventions are related to the Employee’s work as an employee or other service
provider to the Company or its subsidiaries, shall belong exclusively to the
Company or its subsidiaries (or a designee), whether or not patent or other
applications for intellectual property protection are filed thereon (the
“Inventions”). The Employee will keep full and complete written records (the
“Records”), in the manner prescribed by the Company or its subsidiaries, of all
Inventions, and will promptly disclose all Inventions completely and in writing
to the Company. The Records shall be the sole and exclusive property of the
Company or its subsidiaries, and the Employee will surrender them upon the
termination of the Employment Term, or upon request of the Company or any of its
subsidiaries. The Employee will assign to the Company or its subsidiaries the
Inventions and all patents or other intellectual property rights that may issue
thereon in any and all countries, whether during or subsequent to the Employment
Term, together with the right to file, in the Employee’s name or in the name of
the Company or its subsidiaries (or a designee), applications for patents and
equivalent rights (the “Applications”). The Employee will, at any time during
and subsequent to the Employment Term, make such applications, sign such papers,
take all rightful oaths, and perform all other acts as may be requested from
time to time by the Company or its subsidiaries to perfect, record, enforce,
protect, patent or register the Company’s (or a subsidiary’s) rights in the
Inventions, all without additional compensation to the Employee from the Company
or its subsidiaries. The Employee will also execute assignments to the Company
or its subsidiaries (or a designee) of the Applications, and give the Company,
its subsidiaries and their attorneys all reasonable assistance (including the
giving of testimony) to obtain the Inventions for the Company’s (or a
subsidiary’s) benefit, all without additional compensation to the Employee from
the Company or its subsidiaries, but entirely at the expense of the Company or
its subsidiaries.

(ii) In addition, the Inventions will be deemed Work for Hire, as such term is
defined under the copyright laws of the United States, on behalf of the Company
or its subsidiaries, and the Employee agrees that the Company or any of its
subsidiaries will be the sole owner of the Inventions, and all underlying rights
therein, in all media now known or hereinafter devised, throughout the universe
and in perpetuity without any further obligations to the Employee. If the
Inventions, or any portion thereof, are deemed not to be Work for Hire, or the
rights in such Inventions do not otherwise automatically vest in the Company or
any of its subsidiaries, the Employee hereby irrevocably conveys, transfers and
assigns to the Company or its subsidiaries, all rights, in all media now known
or hereinafter devised, throughout the universe and in perpetuity, in and to the
Inventions, including, without limitation, all of the Employee’s right, title
and interest in the copyrights (and all renewals, revivals and extensions
thereof) to the Inventions, including, without limitation, all rights of any
kind or any nature now or hereafter recognized, including, without limitation,
the unrestricted right to make modifications, adaptations and revisions to the
Inventions, to exploit and allow others to exploit the Inventions and all rights
to sue at law or in equity for any infringement, or other unauthorized use or
conduct in derogation of the Inventions, known or unknown, prior to the date
hereof, including, without limitation, the right to receive all proceeds and
damages therefrom. In addition, the Employee hereby waives any so-called “moral

15

 

 



--------------------------------------------------------------------------------

 

rights” with respect to the Inventions. To the extent that the Employee has any
rights in the results and proceeds of the Employee’s service to the Company or
its subsidiaries that cannot be assigned in the manner described herein, the
Employee agrees to unconditionally waive the enforcement of such rights. The
Employee hereby waives any and all currently existing and future monetary rights
in and to the Inventions and all patents and other registrations for
intellectual property that may issue thereon, including, without limitation, any
rights that would otherwise accrue to the Employee’s benefit by virtue of the
Employee being an employee of or other service provider to the Company or any of
its subsidiaries.

(f)RETURN OF COMPANY PROPERTY. On the date of the Employee’s Termination (or at
any time prior thereto at the Company’s reasonable request), the Employee shall
return all property belonging to the Company or its affiliates (including, but
not limited to, any Company- provided laptops, computers, cell phones, wireless
electronic mail devices or other equipment, or documents and property belonging
to the Company). Notwithstanding anything in this Agreement or anywhere to the
contrary, the Employee may retain, and use appropriately: (i) the Employee’s
rolodex and similar address books (and electronic equivalent) provided that such
items only include contact information and (ii) documents and information
relating to the Employee’s personal rights and obligations.

(g)REASONABLENESS OF COVENANTS. In signing this Agreement, the Employee gives
the Company assurance that the Employee has carefully read and considered all of
the terms and conditions of this Agreement, including the restraints imposed
under this Section 9. The Employee agrees that these restraints are necessary
for the reasonable and proper protection of the Company and its affiliates and
their Confidential Information and that each and every one of the restraints is
reasonable in respect of subject matter, length of time and geographic area, and
that these restraints, individually or in the aggregate, will not prevent the
Employee from obtaining other suitable employment during the period in which the
Employee is bound by the restraints. The Employee acknowledges that each of
these covenants has a unique, very substantial and immeasurable value to the
Company and its affiliates and that the Employee has sufficient assets and
skills to provide a livelihood while such covenants remain in force. The
Employee further covenants that the Employee will not challenge the
reasonableness or enforceability of any of the covenants set forth in this
Section 9. It is also agreed that each of the Company’s affiliates will have the
right to enforce all of the Employee’s obligations to that affiliate under this
Agreement, including without limitation pursuant to this Section 9.

(h)REFORMATION. If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 9 is excessive in duration or scope
or is unreasonable or unenforceable under applicable law, it is the intention of
the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the laws of that state.

(i)TOLLING. In the event of any violation of the provisions of Section 9(b) or
9(c), the Employee acknowledges and agrees that the post termination
restrictions contained in this Section 9 shall be extended by a period of time
equal to the period of such violation, it being the intention of the parties
hereto that the running of the applicable post termination restriction period
shall be tolled during any period of such violation.

16

 

 



--------------------------------------------------------------------------------

 

(j)SURVIVAL OF PROVISIONS. The obligations contained in this Section 9 and
Section 10 hereof shall survive the termination or expiration of the Employment
Term and the Employee’s employment with the Company and shall be fully
enforceable thereafter.

10.COOPERATION. Upon receipt of reasonable written request from the Company
(including outside counsel), the Employee agrees that while employed by the
Company and thereafter, the Employee will respond and provide information with
regard to matters in which the Employee has knowledge as a result of the
Employee’s employment with the Company, and will provide reasonable assistance
to the Company, its affiliates and their respective representatives in defense
of all claims that may be made against the Company or its affiliates, and will
reasonably assist the Company and its affiliates in the prosecution of all
claims that may be made by the Company or its affiliates, to the extent that
such claims may relate to the period of the Employee’s employment with the
Company and does not unreasonably interfere with the Employee’s subsequent
employment or self-employment. The Employee agrees to promptly inform the
Company if the Employee becomes aware of any lawsuit involving such claims that
may be filed or threatened against the Company or its affiliates. The Employee
also agrees to promptly inform the Company (to the extent that the Employee is
legally permitted to do so) if the Employee is asked to assist in any
investigation of the Company or its affiliates (or their actions), regardless of
whether a lawsuit or other proceeding has then been filed against the Company or
its affiliates with respect to such investigation, and shall not do so unless
legally required. Upon presentation of appropriate documentation, the Company
shall pay or reimburse the Employee for all reasonable out-of-pocket travel,
duplicating or telephonic expenses incurred by the Employee in complying with
this Section 10, and, after the Employment Term, the Company shall pay the
Employee a daily fee, in an amount (rounded down to the nearest whole cent)
determined by dividing the Employee’s Base Salary as in effect on the date of
termination by 100, for services rendered by the Employee in complying with this
Section 10 provided that no such payment shall be required by the Company under
this Section 10 during any period in which severance is being paid to the
Employee pursuant to Section 7(d) hereof.

11.EQUITABLE RELIEF AND OTHER REMEDIES. The Employee acknowledges and agrees
that the Company’s remedies at law for a breach or threatened breach of any of
the provisions of Section 9 or Section 10 hereof would be inadequate and, in
recognition of this fact, the Employee agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company
shall be entitled to obtain equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy which may then be available, without the necessity
of showing actual monetary damages or the posting of a bond or other security.
In the event of a violation by the Employee of Section 9 or Section 10 hereof,
any severance being paid to the Employee pursuant to this Agreement or otherwise
shall immediately cease.

12.NO ASSIGNMENTS. This Agreement is personal to each of the parties hereto.
Except as provided in this Section 12 hereof, no party may assign or delegate
any rights or obligations hereunder without first obtaining the written consent
of the other party hereto. The Company may assign this Agreement to any
successor to all or substantially all of the business and/or assets of the
Company; provided that the Company shall require such successor to expressly

17

 

 



--------------------------------------------------------------------------------

 

assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company and
any successor to its business and/or assets, which assumes and agrees to perform
the duties and obligations of the Company under this Agreement by operation of
law or otherwise. In the event of the Employee’s death or a judicial
determination of the Employee’s incapacity, references in this Agreement to the
Employee shall be deemed, where appropriate, to be references to the Employee’s
heir(s), beneficiar(ies), executor(s) or other legal representative(s).

13.NOTICE. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (a) on the date of delivery, if delivered by hand, (b) on the
date of transmission, if delivered by confirmed facsimile or electronic mail,
(c) on the first business day following the date of deposit, if delivered by
guaranteed overnight delivery service, or (d) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

If to the Employee:

 

At the address (or to the facsimile number)

shown in the books and records of the Company.

 

If to the Company:

 

Spirit Realty Capital, Inc.

2727 N. Harwood, Suite 300

Dallas, TX 75201

Attention: Board of Directors

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

14.SECTION HEADINGS; INCONSISTENCY. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of the Company, the terms of this Agreement shall govern and control.

15.SEVERABILITY. The provisions of this Agreement shall be deemed severable. The
invalidity or unenforceability of any provision of this Agreement in any
jurisdiction shall not affect the validity, legality or enforceability of the
remainder of this Agreement in such jurisdiction or the validity, legality or
enforceability of any provision of this Agreement in any other jurisdiction, it
being intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by applicable law.

18

 

 



--------------------------------------------------------------------------------

 

16.COUNTERPARTS. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument. Signatures delivered by facsimile
(including, without limitation, by “pdf”) shall be deemed effective for all
purposes.

17.GOVERNING LAW; JURISDICTION. This Agreement, the rights and obligations of
the parties hereto, and all claims or disputes relating thereto, shall be
governed by and construed in accordance with the laws of the State of Texas,
without regard to the choice of law provisions thereof. Each of the parties
agrees that any dispute between the parties shall be resolved only in the courts
of the State of Texas or the United States District Court for the Northern
District of Texas and the appellate courts having jurisdiction of appeals in
such courts. In that context, and without limiting the generality of the
foregoing, each of the parties hereto irrevocably and unconditionally (a)
submits in any proceeding relating to this Agreement or the Employee’s
employment by the Company or any affiliate, or for the recognition and
enforcement of any judgment in respect thereof (a “Proceeding”), to the
exclusive jurisdiction of the courts of the State of Texas, the court of the
United States of America for the Northern District of Texas, and appellate
courts having jurisdiction of appeals from any of the foregoing, and agrees that
all claims in respect of any such Proceeding shall be heard and determined in
such Texas State court or, to the extent permitted by law, in such federal
court, (b) consents that any such Proceeding may and shall be brought in such
courts and waives any objection that the Employee or the Company may now or
thereafter have to the venue or jurisdiction of any such Proceeding in any such
court or that such Proceeding was brought in an inconvenient court and agrees
not to plead or claim the same, (c) waives all right to trial by jury in any
Proceeding (whether based on contract, tort or otherwise) arising out of or
relating to this Agreement or the Employee’s employment by the Company or any
affiliate of the Company, or the Employee’s or the Company’s performance under,
or the enforcement of, this Agreement, (d) agrees that service of process in any
such Proceeding may be effected by mailing a copy of such process by registered
or certified mail (or any substantially similar form of mail), postage prepaid,
to such party at the Employee’s or the Company’s address as provided in Section
13 hereof, and (e) agrees that nothing in this Agreement shall affect the right
to effect service of process in any other manner permitted by the laws of the
State of Texas. The parties acknowledge and agree that in connection with any
dispute hereunder, each party shall pay all of its own costs and expenses,
including, without limitation, its own legal fees and expenses.

18.MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Employee and such officer or director of the Company as may be
designated by the Board. As of the Effective Date, this Agreement, together with
all exhibits hereto (if any) sets forth the entire agreement of the parties
hereto in respect of the subject matter contained herein and supersedes any and
all prior agreements or understandings between the Employee and the Company with
respect to the subject matter hereof, including, without limitation, the Prior
Employment Agreement but not any Company equity awards granted prior to the
Effective Date except to the extent modified to be consistent with this
Agreement. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. In the event of any
inconsistency between the terms of this Agreement and the terms of any other
plan, program, agreement or

19

 

 



--------------------------------------------------------------------------------

 

arrangement of the Company or any of its affiliates, the terms of this Agreement
shall, to the extent more favorable to the Employee, control.

19.REPRESENTATIONS; ACKNOWLEDGEMENTS.

(a)The Employee represents and warrants to the Company that (a) the Employee has
the legal right to enter into this Agreement and to perform all of the
obligations on the Employee’s part to be performed hereunder in accordance with
its terms, and (b) the Employee is not a party to any agreement or
understanding, written or oral, and is not subject to any restriction, which, in
either case, could prevent the Employee from entering into this Agreement or
performing the Employee’s material duties and obligations hereunder. The Company
represents and warrants to the Employee that it is duly authorized to enter into
this Agreement and to perform all of its obligations in accordance with its
terms.

(b)The Employee acknowledges and agrees that neither the entry into this
Agreement, nor the changes to the Employee’s Base Salary, Target Bonus and/or
Target LTIP (including the time-vesting and performance-vesting mix of such
long-term incentive awards) set forth herein, shall constitute (i) Good Reason
for purposes of the Prior Employment Agreement or any outstanding equity award
held by the Employee as of the Effective Date or (ii) a breach of the Prior
Employment Agreement, any award agreement evidencing an outstanding equity award
held by the Employee as of the Effective Date or of the Company or its
affiliates’ material obligations to the Employee.  

20.TAX MATTERS.

(a)WITHHOLDING. The Company may withhold from any and all amounts payable under
this Agreement or otherwise such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

(b)SECTION 409A COMPLIANCE.

(i)The intent of the parties is that payments and benefits under this Agreement
be exempt from or comply with Code Section 409A and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be exempt from, and, to
the extent not exempt, in compliance therewith. To the extent that any provision
hereof is modified in order to comply with Code Section 409A, such modification
shall be made in good faith and shall, to the maximum extent reasonably
possible, maintain the original intent and economic benefit to the Employee and
the Company of the applicable provision without violating the provisions of Code
Section 409A. In no event shall the Company be liable for any additional tax,
interest or penalty that may be imposed on the Employee by Code Section 409A, or
damages for failing to comply with Code Section 409A, in each case, for any
payments made consistent with the terms of this Agreement.

(ii)A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amount or benefit upon or following a termination of employment unless such
termination is also a

20

 

 



--------------------------------------------------------------------------------

 

“separation from service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”
Notwithstanding anything to the contrary in this Agreement, if the Employee is
deemed on the date of termination to be a “specified employee” within the
meaning of that term under Code Section 409A(a)(2)(B), then with regard to any
payment or the provision of any benefit that is considered “nonqualified
deferred compensation” under Code Section 409A payable on account of a
“separation from service,” such payment or benefit shall not be made or provided
until the date which is the earlier of (A) the expiration of the six (6)-month
period measured from the date of such “separation from service” of the Employee,
and (B) the date of the Employee’s death, to the extent required under Code
Section 409A. Upon the expiration of the foregoing delay period, all payments
and benefits delayed pursuant to this Section 20(b)(ii) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to the Employee in a lump sum, and all
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.
The Employee shall have no duties following any termination of Employee’s
employment hereunder that are inconsistent with the Employee having had a
“separation from service” on or before his employment hereunder.

(iii)To the extent that reimbursements or other in-kind benefits for the
Employee constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Employee, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in- kind benefits provided in any taxable year shall in
any way affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other taxable year.

(iv)For purposes of Code Section 409A, the Employee’s right to receive
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company and if such payment constitutes “nonqualified deferred
compensation” for purposes of Code Section 409A and such payment period spans
two calendar years, such payment shall be made in the second calendar year.

(v)Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment or benefit under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code Section
409A.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK




21

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

SPIRIT REALTY CAPITAL, INC.

 

 

By: _____________________________

 

Name: __________________________

 

Title: ___________________________

 

 

EMPLOYEE

 

 

________________________________

Jackson Hsieh

 

 

22

 

 



--------------------------------------------------------------------------------

 

EXHIBIT A

GENERAL RELEASE

I, Jackson Hsieh, in consideration of and subject to the performance by Spirit
Realty Capital, Inc. (together with its subsidiaries, the “Company”), of its
obligations under the Second Amended and Restated Employment Agreement dated as
of __________, 2020 (the “Agreement”), do hereby release and forever discharge
as of the date hereof the Company and its affiliates, subsidiaries and direct or
indirect parent entities and all present, former and future directors, officers,
agents, representatives, employees, predecessors, successors and assigns of the
Company and/or its affiliates, subsidiaries and direct or indirect parent
entities (collectively, the “Released Parties”) to the extent provided below
(this “General Release”). The Released Parties are intended to be third- party
beneficiaries of this General Release, and this General Release may be enforced
by each of them in accordance with the terms hereof in respect of the rights
granted to such Released Parties hereunder. Terms used herein but not otherwise
defined shall have the meanings given to them in the Agreement.

1.

I understand that any payments or benefits paid or granted to me under Section 7
of the Agreement represent, in part, consideration for signing this General
Release and are not salary, wages or benefits to which I was already entitled. I
understand and agree that I will not receive certain of the payments and
benefits specified in Section 7 of the Agreement unless I execute this General
Release and do not revoke this General Release within the time period permitted
hereafter. Such payments and benefits will not be considered compensation for
purposes of any employee benefit plan, program, policy or arrangement maintained
or hereafter established by the Company or its affiliates.

2.

Except as provided in paragraphs 4 and 5 below and except for the provisions of
the Agreement which expressly survive the termination of my employment with the
Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, which arise out of or are connected with my employment with, or my
separation or termination from, the Company (including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Worker
Adjustment Retraining and Notification Act; the Employee Retirement Income
Security Act of 1974; any applicable Executive Order Programs; the Fair Labor
Standards Act; or their state or local counterparts; or under any other federal,
state or local civil or human rights law; or under any other local, state, or
federal law, regulation or ordinance; or under any public policy, contract or
tort, or under common law; or arising under any policies, practices or
procedures of the Company; or any claim for wrongful

A-1

--------------------------------------------------------------------------------

 

discharge, breach of contract, infliction of emotional distress, defamation; or
any claim for costs, fees, or other expenses, including attorneys’ fees incurred
in these matters) (all of the foregoing collectively referred to herein as the
“Claims”).

3.

I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

4.

I agree that this General Release does not waive or release any rights or claims
that I may have under the Age Discrimination in Employment Act of 1967 which
arise after the date I execute this General Release. I acknowledge and agree
that my separation from employment with the Company in compliance with the terms
of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

5.

I agree that I hereby waive all rights to sue or obtain equitable, remedial or
punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claim, including, without limitation, reinstatement, back pay,
front pay, and any form of injunctive relief Notwithstanding the above, I
further acknowledge that I am not waiving and am not being required to waive any
right that cannot be waived under law, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however, that I disclaim and waive any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation or proceeding. Additionally, I am not waiving (i) any right to
the Accrued Benefits or any severance benefits to which I am entitled under
Section 7 of the Agreement, (ii) any claim relating to directors’ and officers’
liability insurance coverage or any right of indemnification under the Company’s
organizational documents or otherwise, (iii) my rights as an equity or security
holder in the Company or its affiliates, or (iv) my rights to (x) file a charge
with, report possible violations of federal law or regulation to, participate in
any investigation by, or cooperate with any governmental agency or entity or
make other disclosures that are protected under the whistleblower provisions of
applicable law or regulation or (y) communicate directly with, cooperate with,
or provide information to, any federal, state or local government regulator.

6.

In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims to
the maximum extent permitted by law. I further agree that I am not aware of any
pending claim of the type described in paragraph 2 above as of the execution of
this General Release.

A-2

--------------------------------------------------------------------------------

 

7.  

I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

9.

Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
self-regulatory organization or any governmental entity.  In addition, pursuant
to 18 USC Section 1833(b), I will not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret that
is made: (x) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, and solely for the purpose of
reporting or investigating a suspected violation of law; or (y) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

10.

I hereby acknowledge that Sections 7 through 13, 15, 17, 18 and 20 of the
Agreement shall survive my execution of this General Release.

11.

I represent that I am not aware of any claim by me other than the claims that
are released by, or preserved by, this General Release. I acknowledge that I may
hereafter discover claims or facts in addition to or different than those which
I now know or believe to exist with respect to the subject matter of the release
set forth in paragraph 2 above and which, if known or suspected at the time of
entering into this General Release, may have materially affected this General
Release and my decision to enter into it.

12.

Notwithstanding anything in this General Release to the contrary, this General
Release shall not relinquish, diminish, or in any way affect any rights or
claims arising out of any breach by the Company or by any Released Party of the
Agreement after the date hereof.

13.

Whenever possible, each provision of this General Release shall be interpreted
in, such manner as to be effective and valid under applicable law, but if any
provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed , construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

1.

I HAVE READ IT CAREFULLY;

 

2.

I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

A-3

--------------------------------------------------------------------------------

 

 

3.

I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

4.

I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

 

5.

I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED 21-DAY
PERIOD;

 

6.

I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

 

7.

I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

8.

I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

 

SIGNED: ______________________ DATED: ______________________

Jackson Hsieh

 

 

A-4

--------------------------------------------------------------------------------

 

EXHIBIT B

PERFORMANCE SHARE AWARD AGREEMENT




B-1

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED
SPIRIT REALTY CAPITAL, INC.  AND SPIRIT REALTY, L.P.
2012 INCENTIVE AWARD PLAN

PERFORMANCE SHARE AWARD GRANT NOTICE

Spirit Realty Capital, Inc., a Maryland corporation, (together with its
successors and assigns, the “Company”), pursuant to the Amended and Restated
Spirit Realty Capital, Inc. and Spirit Realty, L.P. 2012 Incentive Award Plan,
as amended from time to time (the “Plan”), hereby grants to the individual
listed below (the “Participant”), in consideration of the mutual agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, a Performance Share Award (the
“Performance Shares”).  Each Performance Share represents the right to receive
one share of Common Stock (as defined in the Plan) upon the achievement of
certain performance goals (the “Shares”).  This award is subject to all of the
terms and conditions set forth herein and in the Performance Share Award
Agreement attached hereto as Exhibit A (the “Performance Share Award Agreement”)
and the Plan, each of which are incorporated herein by reference.  Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Performance Share Award Grant Notice (the “Grant
Notice”) and the Performance Share Award Agreement.

Participant:

Jackson Hsieh

Grant Date:

 

Target Number of Performance Shares1:


________ Shares

Performance Period:

January 1, [2020] – December 31, [2022]

Performance Goals:

Except as otherwise set forth in the Performance Share Award Agreement, the
Participant is eligible to receive Shares based upon the Company’s attainment,
during the Performance Period, of the Performance Goals set forth in Sections
2.2 and 2.3 of the Performance Share Award Agreement.

Termination:

Except as otherwise set forth in the Performance Share Award Agreement, the
Participant shall forfeit all Performance Shares upon the Participant’s
termination of employment prior to the End Date.

By his or her signature and the Company’s signature below, the Participant
agrees to be bound by the terms and conditions of the Plan, the Performance
Share Award Agreement and

 

1 

To equal number of shares valued at 300% of J. Hsieh’s Base Salary (which is
$875,000 for 2020).

B-2

--------------------------------------------------------------------------------

 

this Grant Notice.  The Participant has reviewed the Performance Share Award
Agreement, the Plan and this Grant Notice in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of this Grant Notice, the Performance Share
Award Agreement and the Plan.  The Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator of the Plan upon any questions arising under the Plan, this Grant
Notice and/or the Performance Share Award Agreement.  In addition, by signing
below, the Participant also agrees that the Company or any Affiliate shall
satisfy any withholding obligations in accordance with Section 3.5 of the
Performance Share Award Agreement by withholding shares of Common Stock
otherwise issuable to the Participant in connection with the vesting or payment
of the Performance Shares, unless otherwise determined by the Committee.

Notwithstanding anything to the contrary contained herein, in consideration of
the grant of this award, the Participant agrees that this Award and any payments
hereunder will be subject to forfeiture and/or repayment to the extent provided
for in the Spirit Compensation Clawback Policy, as in effect from time to time,
if it is determined in accordance with the policy that a Restatement or event of
Misconduct (each, as defined in such policy) has occurred.

SPIRIT REALTY CAPITAL, INC.:

PARTICIPANT:

By:/s/

Print Name: [________]

Title: [______]

Address:2727 N. Harwood, Suite 300

Dallas, TX 75201

By:

Print Name: Jackson Hsieh

Address:

 

B-3

--------------------------------------------------------------------------------

 

EXHIBIT A
TO PERFORMANCE SHARE AWARD GRANT NOTICE

PERFORMANCE SHARE AWARD AGREEMENT

Pursuant to the Performance Share Award Grant Notice (the “Grant Notice”) to
which this Performance Share Award Agreement (this “Agreement”) is attached,
Spirit Realty Capital, Inc., a Maryland corporation (together with its
successors and assigns, the “Company”), has granted to the Participant a
performance share award (the “Performance Shares”) under the Amended and
Restated Spirit Realty Capital, Inc. and Spirit Realty, L.P. 2012 Incentive
Award Plan, as amended from time to time (the “Plan”).

Article 1.
GENERAL

1.1Defined Terms.  Wherever the following terms are used in this Agreement they
shall have the meanings specified below, unless the context clearly indicates
otherwise.  Capitalized terms not specifically defined herein shall have the
meanings specified in the Plan and the Grant Notice.

(a)“Cause” shall mean “Cause” as defined in, and determined under, the
Participant’s Second Amended and Restated Employment Agreement, dated as of
February 27, 2020 (the “Employment Agreement”).

(b)“Commencement Date” shall mean January 1, [2020].

(c)“Common Stock Price” shall mean, as of a particular date, the Fair Market
Value of a share of Common Stock on that date.

(d)“Disability” shall mean, notwithstanding the definition contained in the
Plan, “Disability” as defined in, and determined under, the Employment
Agreement.

(e)“Dividend Equivalents Period” shall mean the period commencing on the
Commencement Date and ending on the day immediately preceding the date on which
the Shares underlying the Performance Shares are issued to the Participant
pursuant to Section 2.7 hereof.

(f)“End Date” shall mean December 31, [2022].

(g)“Good Reason” shall mean “Good Reason” as defined in, and determined under,
the Employment Agreement.

(h)“Maximum TSR” shall mean, with respect to the Performance Period, Total
Shareholder Return of the Company equal to or in excess of the 80th percentile
(as determined in accordance with standard statistical methodology) of the range
of total shareholder returns during the Performance Period of the constituent
companies included in the Peer Group, calculated in a manner consistent with TSR
calculation methodology under this Agreement.

B-4

--------------------------------------------------------------------------------

 

(i)“Minimum TSR” shall mean, with respect to the Performance Period, Total
Shareholder Return of the Company equal to the 25th percentile (as determined in
accordance with standard statistical methodology) of the range of total
shareholder returns during the Performance Period of the constituent companies
included in the Peer Group, calculated in a manner consistent with TSR
calculation methodology under this Agreement.

(j)“Peer Group” shall mean the Company’s peer group set forth on Exhibit B;
provided, however, that if a constituent company in the Peer Group ceases to be
actively traded, due, for example, to merger or bankruptcy or the Administrator
otherwise reasonably determines that it is no longer suitable for the purposes
of this Agreement, then the Administrator in its reasonable discretion may
select a comparable company to be added to the Peer Group for purposes of making
the total shareholder return comparison required by Section 2.2 hereof
meaningful and consistent across the relevant measurement period.

(k)“Performance Goals” shall mean the total shareholder return goals described
in Section 2.2(b) hereof (including TSR, the Minimum TSR, Target TSR and Maximum
TSR) and Section 2.2(c) hereof, each of which shall be measured with respect to
the Performance Period.

(l)“Performance Period” shall mean the period beginning on the Commencement Date
and ending on the Valuation Date.

(m)“Performance Share Award Change in Control” shall mean, notwithstanding the
definition of “Change in Control” in the Plan, the occurrence of any of the
following events:

(i)A transaction or series of transactions (other than an offering of Shares to
the general public through a registration statement filed with the Securities
and Exchange Commission) whereby any “person” or related “group” of “persons”
(as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange Act)
(other than the Company, the Partnership or any Subsidiary, an employee benefit
plan maintained by any of the foregoing entities or a “person” that, prior to
such transaction, directly or indirectly controls, is controlled by, or is under
common control with, the Company) directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company possessing more than fifty percent (50%) of the total
combined voting power of the Company’s securities outstanding immediately after
such acquisition; or

(ii)The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (A) a
merger, consolidation, reorganization, or business combination, (B) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (C) the acquisition of
assets or stock of another entity, in each case, other than a transaction:

(I)Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a

B-5

--------------------------------------------------------------------------------

 

result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

(II)After which no person or group beneficially owns voting securities
representing fifty percent (50%) or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this Section 1.1(m)(ii)(II) as beneficially owning fifty percent
(50%) or more of the combined voting power of the Successor Entity solely as a
result of the voting power held in the Company prior to the consummation of the
transaction; or

(iii)Approval by the Company’s stockholders of a liquidation or dissolution of
the Company.

(n) “Qualifying Termination” means a termination of employment due to death or
Disability, or by the Company without Cause or by the Participant for Good
Reason or a non-extension by the Company of the Employment Term (as defined in
the Employment Agreement).

(o)“Share Value” shall mean (i) for the Commencement Date Share Value, the
closing trading price of a share of Common Stock on the principal exchange on
which such shares are then traded for the trading day immediately preceding the
Commencement Date and (ii) for any other  particular date, the average of the
closing trading prices of a share of Common Stock on the principal exchange on
which such shares are then traded for each trading day during the twenty (20)
consecutive trading days ending on the applicable date; provided, however, that
in the event that a Performance Share Award Change in Control occurs prior to
the End Date, Share Value shall mean the price per share of Common Stock paid by
the acquirer in the Performance Share Award Change in Control transaction.

(p)“Target TSR” shall mean, with respect to the Performance Period, Total
Shareholder Return of the Company equal to the 55th percentile (as determined in
accordance with standard statistical methodology) of the range of total
shareholder returns during the Performance Period of the constituent companies
included in the Peer Group, calculated in a manner consistent with TSR
calculation methodology under this Agreement.

(q)“Total Shareholder Return” or “TSR” shall mean the Company’s compound annual
total shareholder return for the Performance Period, calculated based on the
Share Value as of the Commencement Date as the beginning stock price and the
Share Value as of the Valuation Date as the ending stock price, and otherwise in
accordance with the total shareholder return calculation methodology used in the
MSCI US REIT Index (and, for the avoidance of doubt, assuming the reinvestment
of all dividends paid on Common Stock).  Additionally, as set forth in, and
pursuant to, Section 3.4 hereof, appropriate adjustments to the Total
Shareholder Return shall be made to take into account all stock dividends, stock
splits, reverse stock splits and the other events set forth in Section 3.4
hereof that occur prior to the Valuation Date.

B-6

--------------------------------------------------------------------------------

 

(r)“Valuation Date” shall mean the earlier to occur of (i) the End Date, (ii)
the date on which a Performance Share Award Change in Control occurs or (iii)
the date a Qualifying Termination occurs.

1.2Incorporation of Terms of Plan.  The Performance Shares are subject to the
terms and conditions of the Plan, which are incorporated herein by
reference.  Except as expressly indicated herein, in the event of any
inconsistency between the Plan and this Agreement, the terms of the Plan shall
control.

Article 2.
PERFORMANCE SHARES AND DIVIDEND EQUIVALENTS

2.1Grant of Performance Shares.  In consideration of the Participant’s past
and/or continued employment with or service to the Company or an Affiliate and
for other good and valuable consideration, effective as of the Grant Date set
forth in the Grant Notice (the “Grant Date”), the Company grants to the
Participant an award of Performance Shares (this “Award”) as set forth in the
Grant Notice, upon the terms and conditions set forth in the Plan and this
Agreement.

2.2Performance-Based Right to Payment.

(a)Except in the event of a Qualifying Termination during the Performance
Period, the vesting of the Participant’s Performance Shares and the issuance of
Shares with respect thereto is contingent on the attainment of the Performance
Goals.  Accordingly, subject to Section 2.4 hereof, the Participant shall not
become entitled to payment with respect to the Performance Shares subject to
this Agreement unless and until the Administrator determines whether and to what
extent the Performance Goals have been attained and the Performance Shares have
vested.  Upon such determination by the Administrator and subject to the
provisions of the Plan and this Agreement, the Participant shall be entitled to
vesting and payment of that portion of the Performance Shares as corresponds to
the Performance Goals attained (as determined by the Administrator in its sole
discretion) as set forth in Sections 2.2(b) - (d) and 2.3 hereof.

(b)Subject to the Participant’s continued employment with the Company from the
Grant Date through the Valuation Date and further subject to Sections 2.2(c),
2.2(d), and 2.3 - 2.5 hereof, the number of Performance Shares that vest shall
be determined as of the Valuation Date, based on the Company’s Total Shareholder
Return, as follows:

(i)If, as of the Valuation Date, the Company’s TSR with respect to the
Performance Period is less than the Minimum TSR, then no Performance Shares
shall vest and the Performance Shares shall thereupon be forfeited.

(ii)If, as of the Valuation Date, the Company’s TSR with respect to the
Performance Period is equal to the Minimum TSR, then 66.7% of the Target Number
of Performance Shares set forth on the Grant Notice shall vest.

B-7

--------------------------------------------------------------------------------

 

(iii)If, as of the Valuation Date, the Company’s TSR with respect to the
Performance Period is equal to the Target TSR, then 100% of the Target Number of
Performance Shares set forth on the Grant Notice shall vest.

(iv)If, as of the Valuation Date, the Company’s TSR with respect to the
Performance Period is equal to the Maximum TSR, then 250% of the Target Number
of Performance Shares set forth on the Grant Notice shall vest.

(v)If the Company’s Total Shareholder Return is between the Minimum TSR and the
Target TSR or between the Target TSR and the Maximum TSR, then the number of
Performance Shares that shall vest in accordance with this Section 2.2(b) shall
be determined by means of linear interpolation.

(c)Notwithstanding anything to the contrary contained in Section 2.2(b) hereof,
and subject to Sections 2.2(d) and 2.3 - 2.5 hereof, the number of Performance
Shares that vest hereunder shall be adjusted as follows:

(i)If, as of the Valuation Date, the Company’s TSR with respect to the
Performance Period is equal to or greater than 10%, then the number of
Performance Shares that vest and become payable hereunder shall equal the number
of Performance Shares that would have otherwise vested pursuant to Section
2.2(b) hereof, multiplied by 120%.

(ii)If, as of the Valuation Date, the Company’s TSR with respect to the
Performance Period is equal to or less than 0%, then the number of Performance
Shares that vest and become payable hereunder shall equal the number of
Performance Shares that would have otherwise vested pursuant to Section 2.2(b)
hereof, multiplied by 80%.

(iii)If the Company’s TSR is with respect to the Performance Period is greater
than 0% and less than 10%, then the number of Performance Shares that vest and
become payable hereunder shall equal the number of Performance Shares that would
have otherwise vested pursuant to Section 2.2(b) hereof, multiplied by a
percentage between 80% and 120%, determined using straight line interpolation
between the two levels.

(d)For the avoidance of doubt, the maximum number of Performance Shares that
shall vest and become payable hereunder shall be equal to 300% of the Target
Number of Performance Shares set forth on the Grant Notice and no additional
Performance Shares above 300% of the Target Number of Performance Shares set
forth on the Grant Notice shall vest if the Company’s TSR exceeds the Maximum
TSR.

2.3Performance Share Award Change in Control.  Notwithstanding any contrary
provision of this Agreement, in the event that (i) a Performance Share Award
Change in Control occurs at any time prior to the End Date, (ii) the Participant
remains continuously employed as of immediately prior to such Performance Share
Award Change in Control and (iii) this Award is not continued, converted,
assumed or replaced by the surviving or successor entity in such Performance
Share Award Change in Control in an equitable manner approved by the Board or
the Committee in good faith, the number of Performance Shares that vest and
become payable hereunder shall be equal to the greater of (i) 100% of the Target
Number of Performance Shares set forth on the Grant Notice or (ii) the number of
Performance Shares determined pursuant to

B-8

--------------------------------------------------------------------------------

 

Section 2.2 hereof, based on the Company’s achievement of the Performance Goals
as of the date on which the Performance Share Award Change in Control occurs.

2.4Termination.  In the event that the Participant experiences a Qualifying
Termination prior to the End Date, then the greater of (i) 100% of the Target
Number of Performance Shares set forth on the Grant Notice or (ii) the number of
Performance Shares determined pursuant to Section 2.2 hereof, based on the
Company’s achievement of the Performance Goals as of the date that the
Qualifying Termination occurs shall vest and become payable hereunder as of the
termination date, and no additional Performance Shares shall vest or become
payable thereafter.

2.5Forfeiture.

(a)Termination of Employment.  In the event that the Participant experiences a
termination of employment during the Performance Period that is not a Qualifying
Termination, all of the Performance Shares which have not vested under Sections
2.2 or 2.3 as of the date of such termination shall thereupon automatically be
forfeited by the Participant as of the date of termination and the Participant’s
rights in any such unvested Performance Shares and such portion of the Award,
including without limitation any Dividend Equivalents (as defined below)
relating to unvested Performance Shares, shall thereupon lapse and expire.

(b)Failure to Achieve Performance Goals.  Except as otherwise provided in
Sections 2.3 and 2.4 above, any outstanding Performance Shares that do not vest
in accordance with this Agreement due to the failure by the Company to achieve
the Performance Goals as of the Valuation Date shall automatically be forfeited
by the Participant immediately following the Valuation Date, and the
Participant’s rights in any such Performance Shares and such portion of the
Award, including without limitation any Dividend Equivalents, shall thereupon
lapse and expire.

2.6Dividend Equivalents.  This award of Performance Shares is granted in tandem
with a Dividend Equivalents award (“Dividend Equivalents”), which Dividend
Equivalents shall remain outstanding from the Grant Date until the earlier of
the payment or forfeiture of the Performance Shares.  Pursuant to the Dividend
Equivalents, the Participant shall be entitled to receive a cash payment in an
amount equal to the aggregate dividends declared by the Company with a record
date that occurs during the Dividend Equivalents Period that would have been
payable to the Participant had the Participant held a number of Shares on such
record date equal to of the number of Performance Shares that vest in accordance
with Sections 2.2, 2.3 and 2.4 hereof (if any).  The Dividend Equivalents shall
be subject to all of the provisions of this Agreement which apply to the
Performance Shares with respect to which they have been granted and shall vest
and be payable, if at all, at the time and to the extent that the underlying
Performance Shares vest and become payable.  Dividend Equivalents shall not be
payable on any Performance Shares that do not vest, or are forfeited, pursuant
to the terms of this Agreement.  The Dividend Equivalents and any amounts that
may become payable in respect thereof shall be treated separately from the
Performance Shares and the rights arising in connection therewith for purposes
of Code Section 409A.

B-9

--------------------------------------------------------------------------------

 

2.7Payment of Shares.  As soon as administratively practicable following the
vesting of any Performance Shares pursuant to Sections 2.2, 2.3 and 2.4 hereof,
but in no event later than sixty (60) days after such vesting date (for the
avoidance of doubt, this deadline is intended to comply with the “short term
deferral” exemption from Section 409A of the Code), the Company shall deliver to
the Participant a number of Shares equal to the number of Performance Shares
subject to this Award that vest on the applicable vesting date (either by
delivering one or more certificates for such Shares or by entering such Shares
in book entry form, as determined by the Administrator in its sole discretion),
provided that any such payment made pursuant to Section 2.3 above in the event
of a Performance Share Award Change in Control shall be made or deemed made
immediately preceding and effective upon the occurrence of such Performance
Share Award Change in Control such that the Shares under Section 2.3 above shall
be able to participate in the Performance Share Award Change in Control on the
same basis as other shareholders of the Company.

2.8Rights as Stockholder.  Except as otherwise set forth in Section 2.7 above,
the holder of the Performance Shares shall not be, nor have any of the rights or
privileges of, a stockholder of the Company, including, without limitation,
voting rights and rights to dividends, in respect of the Performance Shares and
any Shares underlying the Performance Shares and deliverable hereunder unless
and until such Shares shall have been issued by the Company and held of record
by such holder (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company).

Article 3.
OTHER PROVISIONS

3.1Administration.  The Administrator shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan and this Agreement as are consistent
therewith and to interpret, amend or revoke any such rules.  Without limiting
the generality of the foregoing, all determinations, interpretations and
assumptions relating to the calculation and payment of the Performance Shares
(including, without limitation, determinations, interpretations and assumptions
with respect to TSR and shareholder returns) shall be made by the
Administrator.  All actions taken and all interpretations and determinations
made by the Administrator in good faith shall be final and binding upon the
Participant, the Company and all other interested persons.  No member of the
Committee or the Board shall be personally liable for any action, determination
or interpretation made in good faith with respect to the Plan, this Agreement or
the Performance Shares.

3.2Grant is Not Transferable.  During the lifetime of the Participant, the
Performance Shares may not be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution, unless and
until the Shares underlying the Performance Shares have been issued.  Neither
the Performance Shares nor any interest or right therein shall be liable for the
debts, contracts or engagements of the Participant or his or her successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable

B-10

--------------------------------------------------------------------------------

 

proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

3.3Binding Agreement.  Subject to the limitation on the transferability of the
Performance Shares contained herein, this Agreement shall be binding upon and
inure to the benefit of the heirs, legatees, legal representatives, successors
and assigns of the parties hereto.

3.4Adjustments Upon Specified Events.  This Award, the Performance Shares and
the Dividend Equivalents may be subject to adjustments pursuant to Section 13.2
of the Plan in connection with the occurrence of certain events relating to the
shares of the Common Stock. In addition, appropriate and equitable adjustments
to the Total Shareholder Return (or TSR) shall be made, in the sole discretion
of the Administrator, to take into account all stock dividends, stock splits and
reverse stock splits that occur prior to the Valuation Date.  The Participant
acknowledges that this Award, the Performance Shares and the Dividend
Equivalents are subject to amendment, modification and termination in certain
events as provided in this Agreement and Section 13.2 of the Plan.

3.5Tax Withholding.  The Company or its Affiliates shall be entitled to require
a cash payment (or to elect, or permit the Participant to elect, such other form
of payment determined in accordance with Section 11.2 of the Plan) by or on
behalf of the Participant and/or to deduct from other compensation payable to
the Participant any sums required by federal, state or local tax law to be
withheld with respect to the grant, vesting or payment of the Award (including
any Dividend Equivalents).  With respect to any tax withholding relating to the
Award, unless otherwise determined by the Administrator, the Company or its
Affiliates shall withhold, or cause to be withheld, Shares otherwise vesting or
issuable under the Award having a Fair Market Value equal to the sums to be
withheld.  The number of Shares which may be so withheld shall be limited to the
number of Shares which have a Fair Market Value on the date of withholding no
greater than the aggregate amount of such liabilities based on the maximum
statutory withholding rates in the applicable jurisdictions for federal, state,
local and foreign income tax and payroll tax purposes that are applicable to
such taxable income.  Notwithstanding any other provision of this Agreement, the
Company shall not be obligated to deliver any certificate representing Shares to
the Participant or the Participant’s legal representative or to enter any such
Shares in book entry form unless and until the Participant or the Participant’s
legal representative, as applicable, shall have paid or otherwise satisfied in
full the amount of all federal, state and local taxes applicable to the taxable
income of the Participant resulting from the grant or vesting of the Award or
the issuance of Shares hereunder.

3.6Conditions to Delivery of Shares.  The Shares deliverable under this Award
may be either previously authorized but unissued Shares, treasury Shares or
Shares purchased on the open market.  Such Shares shall be fully paid and
nonassessable.  The Company shall not be required to issue or deliver any Shares
under this Award prior to fulfillment of the conditions set forth in Section
11.4 of the Plan.

3.7Ownership Limits.  To ensure compliance with the Common Stock Ownership
Limit, the Aggregate Stock Ownership Limit (each as defined in the Company’s
charter, as amended from time to time), any other provision of Section 6.2.1(a)
of the Company’s charter,

B-11

--------------------------------------------------------------------------------

 

and/or Applicable Law and for other proper purposes, the Company may issue
appropriate “stop transfer” and other instructions to its transfer agent with
respect to the Performance Shares.

3.8Not a Contract of Service Relationship.  Nothing in this Agreement or in the
Plan shall confer upon the Participant any right to continue to serve as an
Employee or other service provider of the Company or any of its Affiliates or
shall interfere with or restrict in any way the rights of the Company and its
Affiliates, which rights are hereby expressly reserved, to discharge or
terminate the services of the Participant at any time for any reason whatsoever,
with or without Cause, except to the extent expressly provided otherwise in a
written agreement between the Company or an Affiliate and the Participant.

3.9Governing Law.  The laws of the State of Arizona shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

3.10Conformity to Securities Laws.  The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and Applicable
Law.  Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Award (including any Dividend Equivalents) is granted,
only in such a manner as to conform to such laws, rules and regulations.  To the
extent permitted by Applicable Law, the Plan and this Agreement shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.

3.11Amendment, Suspension and Termination.  To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board; provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely affect the Award (including any Dividend Equivalents) in any
material way without the prior written consent of the Participant.

3.12Notices.  Any notice to be given under the terms of this Agreement shall be
addressed to the Company in care of the Secretary of the Company at the
Company’s principal office, and any notice to be given to the Participant shall
be addressed to the Participant at the Participant’s last address reflected on
the Company’s records.  Any notice shall be deemed duly given when sent via
email (to the Secretary or to the Participant at the Participant’s Company email
address or such other email provided by the Participant) or when sent by
reputable overnight courier or by certified mail (return receipt requested)
through the United States Postal Service.

3.13Successors and Assigns.  The Company or any Affiliate may assign any of its
rights under this Agreement to single or multiple assignees, and this Agreement
shall inure to the benefit of the successors and assigns of the Company and its
Affiliates.  Subject to the restrictions on transfer set forth in Section 3.2
hereof, this Agreement shall be binding upon the Participant and his or her
heirs, executors, administrators, successors and assigns.

3.14Section 409A.  Neither the Performance Shares nor the Dividend Equivalents
are intended to constitute “nonqualified deferred compensation” within the
meaning of Section

B-12

--------------------------------------------------------------------------------

 

409A of the Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”).  However, notwithstanding any other provision of the Plan, the Grant
Notice or this Agreement, if at any time the Administrator determines that the
Performance Shares or the Dividend Equivalents (or, in each case, any portion
thereof) may be subject to Section 409A, the Administrator shall have the right
in its sole discretion (without any obligation to do so or to indemnify the
Participant or any other person for failure to do so) to adopt such amendments
to the Plan, the Grant Notice or this Agreement, or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, as the Administrator determines are
necessary or appropriate either for the Performance Shares and/or Dividend
Equivalents to be exempt from the application of Section 409A or to comply with
the requirements of Section 409A.

3.15Entire Agreement.  The Plan, the Grant Notice,  this Agreement (including
all Exhibits thereto, if any) and the Employment Agreement constitute the entire
agreement of the parties and supersede in their entirety all prior undertakings
and agreements of the Company and its Affiliates and the Participant with
respect to the subject matter hereof.

3.16Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, then the Plan, the Award (including any Dividend
Equivalents) and this Agreement shall be subject to any additional limitations
set forth in any applicable exemptive rule under Section 16 of the Exchange Act
(including any amendment to Rule 16b-3 of the Exchange Act) that are
requirements for the application of such exemptive rule.  To the extent
permitted by Applicable Law, this Agreement shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.

3.17Limitation on the Participant’s Rights.  Participation in the Plan confers
no rights or interests other than as herein provided.  This Agreement creates
only a contractual obligation on the part of the Company as to amounts payable
and shall not be construed as creating a trust.  The Plan, in and of itself, has
no assets.  The Participant shall have only the rights of a general unsecured
creditor of the Company and its Affiliates with respect to amounts credited and
benefits payable, if any, with respect to the Shares issuable hereunder.

 

B-13

--------------------------------------------------------------------------------

 

EXHIBIT B
TO PERFORMANCE SHARE AWARD GRANT NOTICE

PEER GROUP

Realty Income Corporation

W.P. Carey, Inc.

National Retail Properties, Inc.

EPR Properties

STORE Capital Corporation

Lexington Realty Trust

VEREIT, Inc.

Agree Realty Corporation

Essential Properties Realty Trust, Inc.

 

 

 

B-14